         Case 1:20-cr-00160-MKV Document 409 Filed 06/23/21 Page 1 of 1


                                                                        USDC SDNY
                                                                        DOCUMENT
UNITED STATES DISTRICT COURT                                            ELECTRONICALLY FILED
SOUTHERN DISTRICT OF NEW YORK                                           DOC #:
                                                                        DATE FILED: 6/23/2021
 UNITED STATES OF AMERICA

                      -against-                                1:20-cr-00160-7 (MKV)

 SETH FISHMAN,                                                 SCHEDULING ORDER

                           Defendant.

MARY KAY VYSKOCIL, United States District Judge:

       The Court having been informed that Defendant Seth Fishman seeks a substitution of

counsel, IT IS HEREBY ORDERED that Defendant Fishman, both his incoming and outgoing

counsel, and at least one representative of the Government must appear at a Substitution of

Counsel Hearing on June 25, 2021 at 1:00PM. The hearing will be held using the Microsoft

Teams videoconference platform. Links to access the videoconference will be sent to the parties.

Others may dial in to the conference by dialing 917-933-2166 and entering Conference ID

8048894#.

SO ORDERED.


                                                    _________________________________
                                                    _ ____
                                                    __  _ ________
                                                                ______
                                                                     ___________
                                                                              ____
                                                                                 ________
                                                                                 __    _ _____
Date: June 23, 2021                                        MARY
                                                           MA
                                                           M ARY K KAY    VYSKOCIL
                                                                     AY VYS YSSKO
                                                                                KOCIL
      New York, NY                                         United
                                                           U
                                                           Un
                                                            nited SStates
                                                                    tates Dist
                                                                    ta     District
                                                                               trict Judge
